Title: To Thomas Jefferson from James Maury, 2 December 1787
From: Maury, James
To: Jefferson, Thomas


Liverpool, 2 Dec. 1787. Thanks TJ for his letter of 13 Nov.; is pleased that so much progress has been made in the commercial negotiations with France; hopes he will receive further details on this subject. Has observed with satisfaction “that the Diffusion of American produce directly to the various Markets of Europe has, contrary to the predictions of a Sett of malicious prophets, increased its value”; is concerned that the Americans take so few products from France, their best customer for tobacco; many French manufactures are as good as those of England but Americans are partial to English goods. Congratulates TJ on the prospect of soon “seeing the new plan of Government take effect in the Thirteen States”; this will make them “happy at home and respected abroad.”
